Citation Nr: 1534846	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  08-36 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1. Entitlement to service connection for a bilateral ear disability, to include bilateral hearing loss, but not including any symptoms associated with the already service connected central vestibular disorder.

2. Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D.M. Casula, Counsel
INTRODUCTION

The Veteran had active service from June 1984 to June 1994. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the of the Department of Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, Maine, which denied entitlement to service connection for hearing loss and for tinnitus.

In December 2011, the Board remanded this matter for more development, to include scheduling the Veteran for a new VA examination.  In February 2014, a VA examination was conducted, however, in the June 2014 remand, the Board found that the February 2012 VA examination was not adequate and another VA examination was necessary.  Stegall v. West, 11 Vet. App. 268 (1998).  A new examination was conducted in September 2014, however, as explained below, review of this VA examination shows there was not substantial compliance with the June 2014 remand directives of and another is warranted.  Stegall v. West, supra.  

The issue of entitlement to service connection for a bilateral ear disability, to include bilateral hearing loss, but not including any symptoms associated with the already service connected central vestibular disorder, is addressed in the REMAND portion below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the competent and credible evidence shows that the Veteran's tinnitus is as likely as not a result of excessive noise exposure during his active military service. 


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.10 , 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).  As the claim for service connection for tinnitus is being granted herein, there would be no useful purpose in discussing whether VA satisfied the duties to notify and to assist the Veteran in this claim. 

II. Factual Background and Analysis

The Veteran asserts that he currently has tinnitus that is due to his noise exposure in service.  He contends he was exposed to excessive noise for 10 years in the Air Force in his duties as a crew chief for C-130 aircraft, and that he wore hearing protection during this time.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Tinnitus is defined as a noise in the ear, such as ringing, buzzing, roaring, or clicking, that is usually subjective in type.  See Dorland's Illustrated Medical Dictionary 1956 (31st ed. 2007).  And, indeed, because of the inherently subjective nature of tinnitus, it is readily capable of even lay diagnosis.  See Charles v. Principi, 16 Vet. App. 370 (2002). 

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant. 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 . The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim. Ortiz v. Principi, 274 F.3d 1361 (Fed.Cir. 2001).

Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a) ; Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).

Regarding existence of current disability, the Veteran has contended he has had tinnitus since service.  He is competent to report as to observable symptoms such as ringing in his ears, and tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, there is sufficient evidence of a current disability of tinnitus. 

Service treatment records (STRs) show no report or finding of tinnitus, but do show that the Veteran underwent a reference audiogram in March 1985 "after exposure in noise duties", and thereafter, underwent repeat audiograms (none of which were interpreted to show any significant threshold shifts).  VA has essentially conceded that the Veteran was exposed to excessive noise during active service.

With regard to a nexus between the Veteran's current tinnitus and his in-service noise exposure, the Board notes that at a VA examination in April 2011, the Veteran reported a history of constant bilateral tinnitus and that his tinnitus had an onset in service.  The examiner opined that the Veteran's tinnitus was probably related to military noise exposure but could be associated with certain vestibular disorder.  

Thereafter, at a February 2012 VA examination, and a September 2014 examiner, opined that the Veteran's tinnitus was not related to service because its onset was after service. However, the Board finds that the Veteran's assertions that his tinnitus had its onset in service and has continued since that time is credible, and thus, these opinions are based on an inaccurate factual predicate, i.e. that the onset of the Veteran's tinnitus postdated his active service, and thus, they have little probative value. 

In determining whether service connection is warranted for disease or disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Given the nature of a tinnitus condition, the Veteran is uniquely situated to competently identify and report on its onset and duration.  Here, notwithstanding the lack of a definitive nexus opinion in this case, the Board finds the Veteran's assertion that the tinnitus was incurred while in service is both competent and credible, and thus is positive evidence that supports a finding of nexus in this case.  See Davidson v. Shinseki, supra; Jandreau v. Nicholson, supra.  From the above, it cannot be said that the preponderance of the evidence is against the claim; as such, all reasonable doubt has been resolved in the Veterans favor, and service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for tinnitus is granted.


REMAND

As will be explained below, the Board finds that another remand is necessary in order to procure a VA examination that substantially complies with the Board's remand directive of May 2014.  Stegall v. West, supra.

The Veteran contends he was exposed to excessive noise in service, and, as a result, currently has bilateral hearing loss.  As noted above, VA has conceded he was exposed to excessive noise in his duties as a crew chief of C-130 aircraft.  Further, VA audiological evaluations in 2012 and 2014 have shown that the Veteran has bilateral hearing loss disability under VA regulations.  See 38 C.F.R. § 3.385.  What has been missing is competent medical evidence of a link between the Veteran's bilateral hearing loss and his noise exposure in service.  

The Board notes that the issue on appeal was expanded to encompass entitlement to service connection for a bilateral ear disability, to include bilateral hearing loss.  In that regard, on the VA examination in October 2007, the examiner concluded that the Veteran had an asymmetrical sensorineural hearing loss, worse in the left ear, and that this as well as dizziness suggested the possibility of medical pathology.  The examiner noted that there was also a possibility that this asymmetry may be due to the Veteran reporting his left ear was closer to noise sources in service, but before an opinion could be rendered without resorting to speculation, the Veteran needed an ENT examination to rule out retrocochlear pathology.  

In light of the October 2007 VA examiner indicating the need for an ENT examination to "rule out retrocochlear pathology", in December 2011, the Board remanded this matter in order to conduct more evidentiary development, to include providing the Veteran a VA examination to determine the nature and etiology of any ear disabilities present.  The Board directed that the examination was to be conducted by an examiner with appropriate expertise to determine the etiology of any ear disability present during the period of the claim.  In a June 2014 remand, the Board noted that although the Veteran was afforded a VA examination in February 2012, the examination was conducted by an audiologist and not a physician qualified to identify each ear disability present, and, as a result, retrocochlear pathology was not addressed as requested by the October 2007 examiner.  Further, in the June 2014 remand, the Board concluded that a new examination, to be performed by a qualified physician, was in order.  Thus, in June 2014, the Board directed that the Veteran be afforded a VA examination by a physician with appropriate expertise to determine the etiology of all ear disorders (other than the already service-connected central vestibular disorder) present during the period of this claim.  Further, the examiner was directed to state, based upon the examination results and the review of pertinent history, a medical opinion with respect to the Veteran s hearing loss, tinnitus, and each additional ear disability present during the period of the claim (other than the already service connected central vestibular disorder) as to whether there was a 50 percent or better probability that the disorder was etiologically related to the Veteran's active service or was caused or permanently worsened by the service connected central vestibular disorder.

A review of the record shows that a VA examination was conducted in September 2014, which included a DBQ (disability benefits questionnaire) examination and an audiological evaluation, both of which were signed by an audiologist only.  On the VA examination in September 2014, the audiologist opined that the Veteran's hearing loss was less likely than not incurred in or caused by service.  For rationale, it was noted that both the enlistment exam in 1984 and the separation exam in 1993 revealed thresholds within normal limits, with no significant threshold shift.  The examiner cited to the September 2005, Institute of Medicine's Landmark Study:  Noise & Military Service: Implications for Hearing loss and Tinnitus, which found that there was insufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure.  The examiner opined that based on the anatomical and physiological data available following in-service noise exposure, it was unlikely that such delayed effects occur.  

The Board finds that the September 2104 VA examination to be problematic for two primary reasons.  First, the 2014 DBQ and audiological examination reports were signed (and apparently conducted) by an audiologist only, with no mention of any physician being involved, despite the repeated requests for a qualified physician to conduct the examination.  Second, in the September 2014 VA examination, there was no commentary as to whether there was any other additional ear disability (other than hearing loss and tinnitus), nor was there commentary as to whether hearing loss and/or any other additional ear disability present during the period of the claim was caused or permanently worsened by the service-connected central vestibular disorder.  Thus, although further delay is regrettable, another remand is necessary in order to obtain another VA examination with opinion.  Stegall v. West, supra.  Additionally, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In obtaining an additional VA examination with opinion, the Board notes that the examiner should specifically be advised that the absence of in-service evidence of hearing disability, i.e., one meeting the requirements of 38 C.F.R. § 3.385, is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).   Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination and opinion rendered by a physician, not an audiologist, the physician should have appropriate expertise, such as an ear, nose or throat doctor, to determine the etiology of all ear disorders (other than the already service-connected central vestibular disorder and tinnitus) present during the period of this claim.  It is imperative that this examination and opinion not be rendered by an audiologist.  The claims folder and a copy of this remand must be made available to and reviewed by the examiner/physician. 

First, the examiner should identify any ear disorders present other than bilateral hearing loss and a vestibular disorder, such as retrocochlear pathology, that may be present at the time of the examination or during the appeal period.

Second, the examiner should provide a medical opinion as to whether the Veteran's bilateral hearing loss and any ear disability that is identified as being present during the appeal period (other than the already service-connected central vestibular disorder and tinnitus) is at least as likely as not (a 50 percent or better probability) (1) etiologically related to the Veteran's active service (to include the conceded exposure to excessive noise therein); or (2) caused or permanently worsened by the service-connected central vestibular disorder. 

For the purposes of these opinions, the examiner should assume the Veteran is a credible/reliable historian.  The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why this is so.

2. The RO should ensure that the examination report is adequate and complies with the terms of this remand, as required by law. If the examination is inadequate or noncompliant with the terms of this remand, it should be returned to the examiner for correction.
3. Thereafter, readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided an SSOC (supplemental statement of the case), and the requisite opportunity to respond, before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


